IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0024
                              Filed March 3, 2021


DAVON M. MOZIE,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Des Moines County, John M. Wright,

Judge.



      The applicant appeals the denial of his application for postconviction relief

over his sentencing term. AFFIRMED.




      Nate Nieman, Rock Island, Illinois, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee State.



      Considered by Bower, C.J., and Vaitheswaran and Greer, JJ.
                                        2


GREER, Judge.

      Davon Mozie appeals the denial of his application for postconviction relief

(PCR). He claims his right to be free from cruel and unusual punishment was

infringed because he was subject to mandatory minimum sentencing for a crime

he committed at the age of nineteen. We affirm the denial of his PCR application.

Background Facts.

      In 2016, as a nineteen year old, Mozie robbed several gas stations,

brandishing a gun to intimidate the employees and access cash. Mozie eventually

pled guilty to two counts of second-degree robbery, in violation of Iowa Code

section 711.3 (2016).1     Subject to mandatory-minimum conditions, he was

sentenced to a term not to exceed ten years in prison. In 2019, Mozie applied for

PCR arguing his sentence amounted to cruel and unusual punishment. The district

court denied Mozie’s application. He appeals.

Standard of Review.

      We may review a challenge that a sentence is illegal at any time. State v.

Lyle, 854 N.W.2d 378, 382 (Iowa 2014); see also Iowa R. Crim. P. 2.24(5)(a).

Though rulings on PCR are usually reviewed for correction of errors at law, when

an applicant asserts a constitutional claim as the basis for relief, we review that

claim de novo. Ledezma v. State, 626 N.W.2d 134, 141 (Iowa 2001).




1 Under the plea agreement, the parties made a joint sentencing recommendation
that Mozie serve a mandatory minimum of fifty percent of his sentence rather than
seventy percent.
                                           3


Cruel and Unusual Punishment.

       Mozie challenges the denial of his PCR application, championing his right

to be free from cruel and unusual punishment. He argues this right was violated

under both the Eighth Amendment to the United States Constitution and article I,

section 17 of the Iowa Constitution.

       By arguing his constitutional rights were violated, Mozie asks us to extend

the application of our supreme court’s ruling in Lyle to young adult criminal

offenders. See Lyle, 854 N.W.2d at 378. On many occasions, this court has been

asked to extend the holding of Lyle and has refused to do so.2 But Mozie argues

that the Lyle court, by using the term “youthful” (rather than “juvenile”) left the door

open for the holding to be extended to young adults. Our supreme court held in

Lyle that “all mandatory minimum sentences of imprisonment for youthful offenders

are unconstitutional under the cruel and unusual punishment clause in article I,

section 17 of our constitution.” 854 N.W.2d at 400. This argument is quickly

dispelled when Lyle is read in its entirety because Lyle confirms the holding has

“no application to sentencing laws affecting adult offenders.” 854 N.W.2d at 403.

“[T]he line between being a juvenile and an adult was drawn for cruel and unusual

punishment purposes at eighteen years of age.” State v. Seats, 865 N.W.2d 545,

556 (Iowa 2015) (discussing Roper v. Simmons, 543 U.S. 551, 574 (2005)). Thus,

the Lyle court, and those cases following, are clear that the door was not left open

for Lyle to be extended to young adults.


2 See, e.g., State v. McClain, No. 19-0209, 2020 WL 824144, at *1-2 (Iowa Ct.
App. Feb. 19, 2020) (collecting cases where the Iowa Court of Appeals declined
to extend the reasoning of Lyle to an adult offender), further review denied (April
16, 2020).
                                            4

       Still, Mozie draws our attention to an Illinois appellate decision. See People

v. House, 142 N.E.3d 756, 774 (Ill. App. Ct. 2019). In House, the Illinois court

found that a nineteen year old’s mandatory life sentence “shock[ed] the moral

sense of the community” and was unconstitutional under the Illinois state

constitution.3 Id. And it is true, that Lyle analyzed sentencing concerns over

juvenile offenders in a number of jurisdictions across the nation. But, our court has

not strayed from Lyle even in cases with reasoning similar to that in House. See

McClain, 2020 WL 824144, at *1-2 (refusing to extend Lyle to an eighteen-year-

old subject to a mandatory minimum sentence for second-degree robbery);

Kimpton v. State, No. 15-2061, 2017 WL 108303, at *2 (Iowa Ct. App. Jan. 11,

2017) (finding mandatory-minimum aspect of twenty-two-year-old’s sentence was

not cruel and unusual punishment under Lyle). We find the reasoning of House

unpersuasive.

       As a final Hail Mary,4 Mozie advocates for a pliable analysis where district

courts consider youthful characteristics in all young adults for sentencing

decisions.   Mozie suggests district courts be afforded a Miller opportunity to

consider mitigating circumstances impacting a youthful offender, including young

adults, rather than simply imposing the mandatory-minimum sentence. See Miller




3  Further, it is not final whether House will remain good law in Illinois, as the Illinois
Supreme Court has granted the State leave to appeal. See People v. House, 435
Ill. Dec. 673 (Ill. 2020). And one court outside of the state declined to follow its
reasoning. State v. Barnett, 598 S.W.3d 127, 132 n.3 (Mo. 2020).
4 A Hail Mary pass is a long forward pass made in a last-ditch effort to score.
                                          5

v. Alabama, 567 U.S. 460, 489 (2012).5 We decline to follow Mozie’s proposed

solution, as we refuse to extend Lyle’s holding to young adults. See State v. Beck,

854 N.W.2d 56, 64 (Iowa Ct. App. 2014) (“We are not at liberty to overrule

controlling supreme court precedent.”).

      For the reasons already discussed, we affirm the district court ruling denying

Mozie’s PCR application and the sentence imposed.

      AFFIRMED.




5 Miller made clear that a judge or jury must have the opportunity to consider
mitigating circumstances before imposing the harshest possible penalty for
juveniles.